Fourth Court of Appeals
                                         San Antonio, Texas
                                    MEMORANDUM OPINION
                                             No. 04-15-00409-CV

                                             Larry Dean DAVIS,
                                                  Appellant

                                                        v.

                                      Ann-Marie ROBERTS-DAVIS,
                                                Appellee

                     From the 166th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2012-CI-10500
                             Honorable Richard Price, Judge Presiding

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Jason Pulliam, Justice

Delivered and Filed: September 2, 2015

DISMISSED FOR WANT OF PROSECUTION

           Appellant Larry Dean Davis filed a notice of appeal and an affidavit of indigence for this

appeal. Appellant’s indigence was contested, and the trial court sustained the contest. Thus,

Appellant was required to pay $195.00 in filing fees to this court. See TEX. R. APP. P. 5. 1 Appellant

did not timely pay the required fees. Accordingly, when the fees remained unpaid, on August 5,


1
  See also TEX. GOV’T CODE ANN. § 51.207(b)(1) (filing fee $100.00) (West Supp. 2015); id. §§ 51.0051, .208
(additional fee $50.00); id. § 51.851(b) (electronic filing fee $20.00); id. § 51.941(a) (services for indigents fee
$25.00); Texas Supreme Court Order Regarding Fees Charged in Civil Cases in the Supreme Court and the Courts of
Appeals and Before the Judicial Panel on Multidistrict Litigation, Misc. Docket No. 07–9138 (Tex. Aug. 28, 2007),
reprinted in TEX. R. APP. P. app. A § B.l.(a).
                                                                                    04-15-00409-CV


2015, this court ordered Appellant to provide written proof to this court not later than August 17,

2015, that the filing fees have been paid. See id. We warned Appellant that if he failed to respond

as ordered, the appeal could be dismissed. See id. R. 5, 42.3; In re W.J.C., No. 04-05-00532-CV,

2005 WL 3477883, at *1 (Tex. App.—San Antonio Dec. 21, 2005, no pet.) (mem. op.).

       To date, Appellant has not paid the fees or filed any response with this court. Therefore,

we dismiss this appeal for want of prosecution. See TEX. R. APP. P. 37.3(b), 42.3(b), (c).



                                                 PER CURIAM




                                               -2-